      Case 5:21-cv-00287-TES-CHW Document 5 Filed 08/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

MOUSSA DIARRA,                                   *

                    Plaintiff,                   *
v.                                                   Case No. 5:21-cv-00287-TES-CHW
                                                 *
U.S. PRESIDENT DONALD TRUMP, et al.,
                                                 *
                  Defendants.
___________________________________              *


                                        JUDGMENT

      Pursuant to this Court’s Order dated August 13, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of

Defendants.

       This 13th day of August, 2021.

                                           David W. Bunt, Clerk


                                           s/ Tydra Miller, Deputy Clerk
